DocuSign Envelope ID: 773EA960-56AA-4B2E-9DE7-EC073C9DEA49
                                        Case 18-19151-LMI Doc 32-2 Filed 11/08/18 Page 1 of 1
                                                       MODIFICATION OF TERMS / ADDENDUM TO
                                                        AUTHORIZATION AND RIGHT TO SELL,
                                                               ACQUIRE OR RENT, OR
                                                                                                                                                                "B"
                                                OTHER AGREEMENT BETWEEN PRINCIPAL AND BROKER
                                                                                            (C.A.R. Form MT, Revised 4/13)


    The X Listing Agreement   Buyer Representation Agreement, (or, if checked,) Other                                     dated
             May 7, 2018        , between                          Realty ONE Group Complete                          ("Broker")
    and                            Mitrut Dorel, Boncioaga Rodica Alina                        ("Principal"), regarding the real
    property, manufactured home or business described as 2620 Huntington Road, Sacramento, 95864

    is modified as follows:

    PRICE: The listing price, price range, lease or rental amount shall be changed to:
    Two Million, Three Hundred Fifty Thousand
                                                                                                                                   Dollars ($ 2,350,000.00                       )

    EXPIRATION DATE: The expiration date is changed to: December 31, 2018                                                                                                        .

    OTHER:    1) Broker paid commission to be 6% of purchase price total. The breakdown to be as follows: 3% to listing broker,
    3% to an MLS authorized cooperating broker.




    All other terms of the Listing Agreement, Buyer Representation Agreement, or other agreement as applicable, remain in full force and
    effect, except as modified herein.

    I acknowledge that I have read, understand and have received a copy of this Modification of Terms.

    Date August 6, 2018                                                                            at                            Sacramento                        , California



    Principal Mitrut Dorel                                                                         Principal Boncioaga Rodica Alina

    Broker Realty ONE Group Complete                                                               BRE Lic # 01801668                                        Date 10/03/2018
           (Firm)
    By                                                                                             BRE Lic # 01897202                                        Date 10/03/2018
       (Agent)
       Michael Trainor

    © 2013, California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of this form,
    or any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR
    ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.
    This form is made available to real estate professionals through an agreement with or purchase from the California Association of REALTORS®. It is not intended to identify the
    user as a REALTOR®. REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL ASSOCIATION OF REALTORS® who
    subscribe to its Code of Ethics.
               Published and Distributed by:
               REAL ESTATE BUSINESS SERVICES, INC.
               a subsidiary of the California Association of REALTORS®
               525 South Virgil Avenue, Los Angeles, California 90020
                                                                    Reviewed by           Date
    MT REVISED 4/13 (PAGE 1 OF 1)
                  MODIFICATION / ADDENDUM AUTHORIZATION AND RIGHT TO SELL, ACQUIRE OR RENT (MT PAGE 1 OF 1)
    Realty One Group Complete, 1150 Sunset Blvd #150 Rocklin, CA 95765                                                     Phone: (916)203-1585       Fax:           2620 Huntington
    Michael Trainor                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com
